DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recited the phrase “and carbon dioxide”. It is unclear as to what chemical reaction product or reactant this refers to, and thus this renders the claim indefinite. For purposes of examination, the examiner will interpret the limitation as “…produces ethylene from ethane, and carbon monoxide from carbon dioxide” per the specification.
Regarding Claim 4, the claim requires that the complex metal oxide contains ceria; however, it is unclear how a complex metal oxide may also contain an oxide of a metal. Thus, the claim is rendered indefinite. For purposes of examination, the examiner will interpret the limitation as requiring the complex metal oxide to contain the element cerium, not cerium oxide.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “substituted” in Claims 6 & 7 is used by the claim to mean “supported,” while the accepted meaning is “put in place of something [else]” (OED). If the term is being used in this way, it is unclear what is being replaced in the instant case. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN106362723A, referred to herein as 'CN ‘723'.
	Regarding Claim 1, CN ‘723 discloses a metal oxide catalyst (Description) and further discloses the metal oxide catalyst to comprise cerium, iron, and titania (Embodiment 1). This reads on Claim 1, in which the catalyst comprises a complex metal oxide containing iron (Fe), cerium (Ce), and titanium (Ti).  
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above. Further, CN ‘723 discloses the ratio of Ti:Ce:Fe to be 8:1:1, or having a ratio of Fe:Ti of 0.125 and Ce:Ti of 0.125 (Embodiment 1).

Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN106928007A, referred to herein as 'CN '007'.
Regarding Claim 1, CN ‘007 discloses an Fe-series catalyst (Introduction) that includes titanium and cerium (Embodiment 1). This reads on Claim 1, in which the catalyst contains iron (Fe), cerium (Ce), and titanium (Ti). Further, CN ‘007 discloses the carrier (titania), the iron (preferably Fe2O3) to be in an oxide form – this mixture of oxides is considered a complex oxide, and thus reads on Claim 1, in which the catalyst comprises a complex metal oxide.
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, CN ‘007 discloses an embodiment in which a spherical titania carrier is impregnated with iron nitrate, an active material (Embodiment 4). 
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, CN ‘007 discloses a structure fitting the formula ABX3 (Symbol description in Fig. 3), which is the chemical formula of a perovskite, and teaches a titania carrier as discussed above.
Regarding Claim 8, while the prior art does not disclose the conversion rate of ethane or the selectivities of the inventive catalyst, the composition and structure of the catalyst is the same as that claimed and thus the catalyst would have the same catalytic properties as the catalyst claimed. See MPEP 2112.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106362723A, referred to herein as 'CN ‘723', in view of Kishan et al (Structure and Reactivity of Vanadium Oxide Catalysts Supported on Anatase TiO2, The Journal of Physical Chemistry, 1998). All references to CN ‘007 refer to the English Espacenet translation.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while CN ‘723 is silent regarding the crystal phase of the titania, rutile and anatase is known in the art as an effective material in support of catalysts of such a nature. For example, Kishan et al discloses the anatase polymorph of TiO2 has been extensively employed in environmental catalysis for the selective catalytic reduction of NOx and also for the oxidation and ammoxidation reactions to synthesize nitriles (Introduction). Given this, one of ordinary skill in the art would find it obvious to use antase-phase titanium in the instant case in order to properly support the active materials and to promote maximum catalytic activity.
Regarding Claims 4 & 5, the prior art discloses the limitations of Claim 1 as shown above. Further, CN ‘007 discloses the use of iron, titanium, cerium in the inventive catalyst as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        8/9/2022